DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Examiner Note: Office action mailed on 01/25/2022 has been withdrawn.
Election/Restrictions
Applicant’s election without traverse of Group 1 (Claims 1-10 and 20) in the reply filed on 11/5/2021 is acknowledged.  Claims 1-10 and 20 are currently examined.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because
Regarding Claim 20, Claim 20 recites “A computer storage medium, including a program….. " A computer storage medium, " can be interpreted by the Examiner to be a signal claim because para. [088] of the Specification is open ended in mentioning the computer storage medium for the device that carries out the invention in the form of mediums such as memory, disks etc.
The Examiner suggests changing “computer storage device” to be a “non-transitory computer storage device” and/or correcting the specification sections accordingly.  See Subject Matter Eligibility of Computer Readable Media, 1351 OG 212 (February23, 2010).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Theobalt, C., Albrecht, I., Haber, J., Magnor, M. and Seidel, H.P., 2004. Pitching a baseball: tracking high-speed motion with multi-exposure images. In ACM SIGGRAPH 2004 Papers (pp. 540-547) (Theobalt), in view of Neilson, P., Jones, R., Kerr, D. and Sumpter, C., 2004. An image recognition system for the measurement of soccer ball spin characteristics. Measurement Science and Technology, 15(11), p.2239 (Neilson).
Regarding Claims 1 and 20, Theobalt teaches:
An on-ball point distribution method used for optical motion capture, comprising the following steps: dividing a surface of a ball into a plurality of sub-regions; and distributing reflective marking points in the plurality of sub-regions such that a distribution of distance values between any two reflective marking points is concentrated, wherein the reflective marking points are used for the optical motion capture of the ball (Theobalt: Figs. 1-3, a system configuration to recognize or track high-speed motion of a baseball with multi-exposure images; Fig. 4 and Section 4, reflection markers are arranged on the surface of the ball for automatic detection of ball motion and trajectory  through images captured through the flight).
Theobalt does not illustrate on a general marker assignment method on a ball with multiple different panels. However, Neilson teaches (Neilson: Section 2, systematic reflection marker assignments based on a 32-panel soccer ball with 12 pentagons and 20 hexagons (i.e. two graphic patterns); Section 5, calculate chordal distance between each pair of panels over the total surface, and algorithm attempts to find chordal distance and color matches in the image).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Theobalt with a general marker assignment method on a ball with multiple different panels as further taught by Neilson. The advantage of doing so is to provide a surface marking scheme such that a single 2D view of the ball gives a unique pattern for any orientation to enable pattern recognition algorithm (Neilson: Abstract).
Regarding Claim 2, Theobalt as modified teaches all elements of Claim 1. Theobalt as modified further teaches:
The on-ball point distribution method according to claim 1, wherein dividing the surface of the ball into the plurality of sub-regions includes: according to a size of the ball, dividing the surface of the ball into a graphic combination of a first quantity of first geometric figures and a second quantity of geometric figures (Theobalt: Section 4 and Neilson: Section 2).
Regarding Claim 3, Theobalt as modified teaches all elements of Claims 1-2. Theobalt as modified further teaches:
The on-ball point distribution method according to claim 2, wherein: the first geometric figures are regular hexagons, the second geometric figures are regular pentagons, and the regular hexagons and the regular pentagons have a same side length (Neilson: Fig. 2).
Regarding Claim 4, Theobalt as modified teaches all elements of Claims 1-2. Theobalt as modified further teaches:
The on-ball point distribution method according to claim 2, wherein: the first quantity is twenty, and the second quantity is twelve (Neilson: Fig. 2).
Regarding Claim 5, Theobalt as modified teaches all elements of Claims 1-3. Theobalt as modified further teaches:
The on-ball point distribution method according to claim 3, wherein according to the size of the ball, dividing the surface of the ball into the first quantity of first geometric figures and the second quantity of second geometric figures includes: according to a diameter or a radius of the ball, calculating a surface area of the ball; and according to a calculation of side lengths of regular hexagons and pentagons are merely normal math exercises given a radius of the ball, number of panels and etc.).
Allowable Subject Matter
The Claims 6-10 are objected to as being dependent upon a rejected base claim, but are potentially allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHITONG CHEN whose telephone number is (571) 270-1936.  The examiner can normally be reached on M-F 9:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/ZHITONG CHEN/
Primary Examiner, Art Unit 2649